       Case: 3:15-cv-00475-jdp Document #: 276 Filed: 09/13/19 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WISCONSIN



MEREDITH D. DAWSON,

                    Plaintiff,

      v.                                          Civil Action No. 15-cv-475-jdp

GREAT LAKES EDUCATIONAL
LOAN SERVICES, INC., et al.,

                    Defendants.



                   DEFENDANTS’ BRIEF IN OPPOSITION TO
                PLAINTIFF’S MOTION TO STRIKE DEFENDANTS’
                SUPPLEMENTAL PROPOSED FINDINGS OF FACT



                                  INTRODUCTION

      Plaintiff Meredith Dawson (“Dawson”) moved to strike Great Lakes’ (we use

“Great Lakes” to refer to Great Lakes Educational Loan Services, Inc., Great Lakes

Higher Education Corp., Jill Leitl, David Lentz, and Michael Walker) Supplemental

Proposed Findings of Fact. Dkt. 268 (“Mot. to Strike”). This Court should deny

Dawson’s motion for three reasons.

      First, Great Lakes submitted the supplemental proposed facts only to document

the legal inadequacies with Dawson’s reconfigured RICO claim, which she surfaced for

the first time in her summary-judgment response brief. As Great Lakes explained in its

reply brief, the supplemental facts had not been germane to the RICO count that
       Case: 3:15-cv-00475-jdp Document #: 276 Filed: 09/13/19 Page 2 of 6



Dawson articulated in her complaint, but they became germane when Dawson

reimagined her RICO theory in her response brief. See Great Lakes Reply Br., Dkt. 262,

at 22–24; see also Dkt. 261, ¶¶ 76–98. Second, this Court’s procedures allow a party to

submit supplemental facts when necessary, which is consistent with this Court’s

expansive power under Rule 56(e) of the Federal Rules of Civil Procedure to facilitate

full consideration of the relevant facts on summary judgment.1 Third, Dawson

encourages the Court to disregard certain proposed facts and a supporting affidavit

from Great Lakes’ Proposed Findings of Fact (Dkt. 248, ¶¶ 73–74, Dkt. 247), claiming

that Great Lakes strayed beyond its opening brief when it submitted its proposed

findings of fact. Dawson is wrong on the facts, so the Court can deny the motion for

this additional reason.

                                        ARGUMENT

I.     Great Lakes’ Supplemental Proposed Findings of Fact Were Necessary and
       Appropriately Submitted.

       A.     Dawson’s modification of her RICO claim in her response brief
              necessitated supplemental facts in Great Lakes’ reply brief.

       Great Lakes submitted its Supplemental Proposed Factual Findings for one

reason: Dawson’s opposition to Great Lakes’ summary-judgment motion tried to




1
  The advisory committee notes to Rule 56 explain that giving a party full opportunity to
present and support applicable facts will, “[i]n many circumstances … be the court’s preferred
first step.” Fed. R. Civ. P. 56, advisory committee’s note (2010). Denying Dawson’s motion to
strike would further the goals of that rule and permit full consideration on the merits.


                                               2
       Case: 3:15-cv-00475-jdp Document #: 276 Filed: 09/13/19 Page 3 of 6



modify the only RICO claim that she has ever pleaded. This Court previously warned

Dawson about the “equivoca[tion]” and “disparate theories” in her complaint when it

denied her first motion for class certification three years ago this month. Dkt. 85 at 7-9.

Despite that warning, however, for the first time ever, Dawson’s RICO “persons”

changed in her summary-judgment opposition brief this summer from GLELSI,

GLHEC, and all three individual defendants to, in her summary-judgment response

brief, just GLELSI and Leitl. 2 Likewise, her RICO enterprise changed from GLELSI and

GLHEC together to just GLHEC.

       In Great Lakes’ reply brief, it argued that this Court should not allow Dawson to

attempt to amend her complaint without leave (see Reply Br. 22–24), but Great Lakes

also explained why even Dawson’s new configuration of her RICO claim remained

legally insufficient. Reply Br. 24–33. Explaining those flaws in her new theory invoked

different facts than had been germane under the claim as pleaded, so Great Lakes

submitted them as supplemental proposed findings when it filed its reply brief,

believing that this was likely to be the most efficient course for dealing with Dawson’s

newly concocted RICO theory.




2
 In her response brief, Dawson explicitly dropped all her claims against individual defendants
Lentz and Walker, and effectively conceded that GLHEC should no longer be a RICO
defendant. Great Lakes Reply Br. 22 & 23 n.8.


                                               3
       Case: 3:15-cv-00475-jdp Document #: 276 Filed: 09/13/19 Page 4 of 6



       B.     Great Lakes’ Supplemental Proposed Findings of Fact are permitted by
              this Court’s procedures.

       Dawson claims that this Court’s summary-judgment procedures do not permit

the filing of supplemental proposed facts, but her argument oversimplifies those

procedures. Part III.C, governing replies to proposed findings, provides that, “[i]f the

responding party has filed additional proposed findings of fact, the moving party

should file its response to those proposed facts … following the procedure in II.D.”

Dkt. 182 at 6. Part II.D, governing oppositions, says a response to a proposed fact must

“not respond … with additional facts … not directly responsive to the proposed fact.”

Id. at 5. Instead, “if a responding party believes that more facts are necessary to tell its

side of the story, it should include those facts in its own proposed facts, as discussed in

II.B.” Id. Part II.B explains that the “purpose of additional proposed findings of fact is

to supplement the moving party’s proposed findings of fact” (as opposed to disputing an

opponent’s proposed finding). Id. at 4.

       In responding to Dawson’s Proposed Factual Findings (Dkt. 234), Great Lakes

limited its responses to directly responsive matter. The facts contained in paragraphs

76–98 of Great Lakes’ responses to Dawson’s proposed findings, however, were better

characterized as “more facts … necessary” for Great Lakes “to tell its side of the story,”

given that Dawson had reconfigured the structure of her RICO claim in her summary-

judgment response brief. Great Lakes followed the cross-references above in this

Court’s procedures and characterized these facts as “supplemental.”

                                              4
       Case: 3:15-cv-00475-jdp Document #: 276 Filed: 09/13/19 Page 5 of 6



       Notably, this Court’s procedures allow Dawson to seek permission to file a sur-

reply, which, as this Court has explained, it will allow in a “rare, unusual situation[].”

Part IV. That Dawson chose instead to file this motion to strike, despite the overhaul of

her RICO claims in her response brief (without having sought leave to amend them)

and the mix-up in Great Lakes’ initial filings, suggests that she knows that there is

nothing disputable about Great Lakes’ supplemental proposed facts.

II.    Dawson’s Request to Disregard Facts and an Affidavit in Great Lakes’
       Proposed Findings Is Without Merit.

       Dawson suggests that this Court should disregard a declaration from Great

Lakes’ employee Tammy Kielhofer (and the few paragraphs from Great Lakes’ original

Proposed Findings of Fact that rely on the declaration) because they were outside the

scope of Great Lakes’ opening brief and therefore violated the Court’s order. Mot. to

Strike at 2. Her argument is easily debunked. The Kielhofer declaration is a simple

transmittal declaration containing no other substantive statements. See Dkt. 247. Great

Lakes originally included the three documents attached to it to the transmittal

declaration of one of its attorneys (Dkt. 219, Exs. I, J, K), and relied on these documents

in its opening brief. See Dkt. 218 at 22–24. In her response brief, Dawson complained

that counsel could not have authenticated the transmitted documents. Dkt. 235 at 20.

Instead of picking a fight over this issue in its reply brief, Great Lakes simply re-

transmitted the documents along with Ms. Kielhofer’s declaration when it filed its

proposed facts, because she is personally familiar with these documents.

                                              5
                 Case: 3:15-cv-00475-jdp Document #: 276 Filed: 09/13/19 Page 6 of 6



                                              CONCLUSION

                 For the reasons set forth above, Great Lakes requests that this Court deny

        Dawson’s motion to strike.



                 Dated this 13th day of September, 2019.

                                                   s/ Eric G. Pearson

                                                   Thomas L. Shriner, Jr.
                                                   Eric G. Pearson
                                                   Aaron R. Wegrzyn
                                                   FOLEY & LARDNER LLP
                                                   777 East Wisconsin Avenue
                                                   Milwaukee, Wisconsin 53202-5306
                                                   (414) 271-2400 Telephone
                                                   (414) 297-4900 Facsimile
                                                   Email: tshriner@foley.com
                                                   Email: epearson@foley.com
                                                   Email: awegrzyn@foley.com

                                                   Attorneys for Defendants Great Lakes
                                                   Educational Loan Services, Inc., Great Lakes
                                                   Higher Education Corporation, Jill Leitl,
                                                   David Lentz, and Michael Walker




                                                      6
4845-2568-0548
